FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HECTOR VELAZQUEZ GARCIA,                         No. 07-70542

               Petitioner,                        Agency No. A079-536-535

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Hector Velazquez Garcia, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order denying his application for cancellation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
of removal and denying his motion to remand. Our jurisdiction is governed by 8

U.S.C. § 1252 and we dismiss the petition for review.

        We lack jurisdiction to review the IJ’s dispositive determination that

Velazquez Garcia is ineligible for cancellation of removal as an alien who is

inadmissible as a violator of a protective order as described in 8 U.S.C.

§ 1227(a)(2)(E)(ii). Velazquez Garcia failed to exhaust this issue before the BIA,

see Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004), and waived review by

failing to challenge the determination in his opening brief to this court, see

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

        We also lack jurisdiction to review the IJ’s discretionary determination that

Velazquez Garcia is ineligible for voluntary departure because he lacks the

requisite good moral character. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th

Cir. 2005) (indicating that a good moral character determination is only reviewable

where it is based on one of the statutory exclusions found in 8 U.S.C. § 1101(f)),

overruled on other grounds by Sanchez v. Holder, 560 F.3d 1028 (9th Cir. 2009).

        Velazquez Garcia’s motion to remand is denied.

        PETITION FOR REVIEW DISMISSED.




IH/Research                                2                                     07-70542